   Case: 4:21-cv-00159-SEP Doc. #: 5 Filed: 08/31/21 Page: 1 of 6 PageID #: 38




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

JEREMY ROSS,                                      )
                                                  )
               Plaintiff,                         )
                                                  )
       v.                                         )            No. 4:21-CV-159 SEP
                                                  )
ANDREA NEHOFF, et al.,                            )
                                                  )
               Defendants.                        )

                                MEMORANDUM AND ORDER
       Before the Court is self-represented Plaintiff Jeremy Ross’s Motion for Leave to Proceed
In Forma Pauperis. Doc. [2]. After review of the application and accompanying affidavit in
support, the Court finds that Plaintiff does not have sufficient funds to pay the entire filing fee
and will grant Plaintiff’s motion. In addition, after review of the Complaint, the Court will stay
and administratively close this action pursuant to Wallace v. Kato, 549 U.S. 384 (2007), based on
the pendency of an underlying criminal case against Plaintiff that arises out of the same facts.
Finally, the Court will dismiss Plaintiff’s claim for excessive force against Defendant Officer
Fareid Yaakub.
                                            Background
       Plaintiff brings this action pursuant to 42 U.S.C. § 1983, asserting violations of his Fourth
and Fourteenth Amendment rights. Prior to this case being filed, a related underlying criminal
case was filed against Plaintiff in Missouri State Court. See State v. Ross, Case No.20SL-
CR02488 (21st Judicial Circuit, St. Louis County Court). The facts in that case are as follows.
       Plaintiff was charged by the filing of a complaint on May 18, 2020. In the complaint,
Officer Yaakub, a Police Officer with Town and Country Police Department, testified:
       I have probable cause to believe that on January 24, 2020, at 3015 Ballas Road,
       Jeremy Ross, White, Male…committed one or more criminal offense(s).
       Count: 01 Possession of Controlled Substance Except 35 Grams or Less of
       Marijuana/Synthetic Cannabinoid – Class D Felony


                                                  1
    Case: 4:21-cv-00159-SEP Doc. #: 5 Filed: 08/31/21 Page: 2 of 6 PageID #: 39




        The facts supporting this belief are as follows: Town and Country Police were
        called about the driver of a pickup truck driving extremely erratically. When the
        police approached, the defendant’s pickup truck was parked at an angle blocking
        both the northbound and southbound lanes of Ballas Road. The defendant exited
        his truck and approached a police vehicle in an aggressive manner as if under the
        influence of alcohol or some type of drug. The defendant cursed and threatened the
        officer and had to be physically subdued by the use of a Taser. The defendant was
        eventually arrested and taken to Mercy Hospital for evaluation. When the
        defendant’s vehicle was moved to open up traffic on Ballas Road a large piece of
        tin foil was observed on the center console. A crystal-like substance that appeared
        to be methamphetamine was found in the foil. The substance was conveyed to the
        County Lab and found to be methamphetamine.
        Plaintiff’s attorney waived formal arraignment on Plaintiff’s behalf in the state criminal
matter on September 2, 2020, and thereafter counsel filed two separate motions to continue the
case. On January 6, 2021, Plaintiff’s counsel in the state criminal matter filed a motion to
withdraw his representation of Plaintiff, which was granted on January 26, 2021. It appears that
Plaintiff is now representing himself in State v. Ross, Case No.20SL-CR02488, as on July 8,
2021, he filed a motion to join the action with two separate municipal charges 1 that arose from
the same incident.
                                           The Complaint
        In the instant case, Plaintiff asserts claims for false arrest, false imprisonment, excessive
force, and malicious prosecution, all arising out of his arrest on January 24, 2020. He brings this
action against Andrea Nehoff (Judge, Town and Country); Ed Slays (Prosecuting Attorney,
Town and Country); Bianca Bush (Assistant Prosecutor, Town and Country); Ashley McManara
(Court Administrator, Town and Country); Fareid Yaakub (Police Officer, Town and Country);
John Newsham (Circuit Court Judge, St. Louis County); John Parisi (Prosecuting Attorney, St.
Louis County); and Joan Gilmer (Circuit Clerk, St. Louis County). Plaintiff sues all Defendants
in their official capacities only.



1
   On August 3, 2020, Plaintiff was charged in the City of Town and Country in two separate municipal
cases: City of Town and Country v. Ross, Nos. 2096-MU00052 and 2096-MU00054. In Case No. 2096-
MU00052, Plaintiff was charged with resisting arrest, and in Case No. 2096-MU00054, Plaintiff was
charged with impeding the flow of traffic by blocking the north and southbound lanes of Ballas Road.
Each of the charges relates back to the date of January 24, 2020. Neither case has yet been disposed.

                                                  2
   Case: 4:21-cv-00159-SEP Doc. #: 5 Filed: 08/31/21 Page: 3 of 6 PageID #: 40




        In the Complaint, Plaintiff alleges that his rights were violated when he was stopped by
the Town and Country Police on January 24, 2020, while driving on Ballas Road in St. Louis,
Missouri. He alleges that he was unlawfully tased by Officer Yaakub and was falsely imprisoned
when he was “held against his will” for a week in the hospital. Plaintiff asserts that he “lost time”
and “wages” and endured pain and suffering as a result of the incident.
        Plaintiff further claims that he was unlawfully charged with a criminal action by the St.
Louis County Prosecutor for possession of methamphetamine at the time he was unlawfully
arrested on January 24, 2020. See State v. Ross, Case No. 20SL-CR02488 (21st Judicial Circuit,
St. Louis County Court). The case is presided over by Defendant Circuit Judge John Newsham
and prosecuted by Defendant John Parisi.
        Plaintiff also claims that he was unlawfully charged in two separate municipal cases in
Town and Country Municipal Court, both of which arise out of the January 24, 2020, altercation:
City of Town and Country v. Ross, Nos. 2096-MU00052 and 2096-MU00054. In Case No. 2096-
MU00052, Plaintiff was charged with resisting arrest, and in Case No. 2096-MU00054, Plaintiff
was charged with impeding the flow of traffic by blocking the north and southbound lanes of
Ballas Road. Defendant Judge Andrea Nehoff is the presiding judge over both of the municipal
court actions, and Defendant Bianca Bush is the Assistant Prosecuting Attorney in the municipal
court actions.
        As noted above, neither State v. Ross, Case No.20SL-CR02488, nor the related municipal
actions, City of Town and Country v. Ross, Nos. 2096-MU00052 and 2096-MU00054, have been
disposed of as of today’s date.
                                              Discussion
        A.       Claim against Defendant Officer Yaakub is dismissed.
        Under 28 U.S.C. § 1915(e)(2), a court must dismiss a complaint filed in forma pauperis if
it is frivolous, malicious, or fails to state a claim upon which relief may be granted. An action is
frivolous if it “lacks an arguable basis in either law or fact.” Neitzke v. Williams, 490 U.S. 319,
328 (1989). An action fails to state a claim upon which relief may be granted if it does not plead
“enough facts to state a claim to relief that is plausible on its face.” Bell Atlantic Corp. v.
Twombly, 550 U.S. 544, 570 (2007). “A claim has facial plausibility when the plaintiff pleads


                                                   3
   Case: 4:21-cv-00159-SEP Doc. #: 5 Filed: 08/31/21 Page: 4 of 6 PageID #: 41




factual content that allows the court to draw the reasonable inference that the defendant is liable
for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “Determining whether
a complaint states a plausible claim for relief” is “a context-specific task that requires the
reviewing court to draw on its judicial experience and common sense.” Id. at 679. The court
must assume the veracity of well-pled facts but need not accept as true “[t]hreadbare recitals of
the elements of a cause of action, supported by mere conclusory statements.” Id. at 678 (citing
Twombly, 550 U.S. at 555).
       Plaintiff’s allegations of excessive use of force against Defendant Yaakub are conclusory
under 28 U.S.C. § 1915 and do not survive initial review under Iqbal, 556 U.S. at 678 (A
plaintiff must demonstrate a plausible claim for relief, which is “more than the mere possibility
of misconduct.”). Plaintiff alleges nothing more than that he was “tased,” causing him “pain and
suffering.” Doc. [1] at 9. Such threadbare allegations are not sufficient to state a claim for
excessive use of force.
       Furthermore, Plaintiff has sued Defendant Yaakub in his official capacity only. An
official-capacity claim against an individual is actually “against the governmental entity itself.”
See White v. Jackson, 865 F.3d 1064, 1075 (8th Cir. 2017). Thus, a “suit against a public
employee in his or her official capacity is merely a suit against the public employer.” Johnson v.
Outboard Marine Corp., 172 F.3d 531, 535 (8th Cir. 1999); see also Brewington v. Keener, 902
F.3d 796, 800 (8th Cir. 2018) (explaining that official capacity suit against sheriff and his deputy
“must be treated as a suit against the County”); Kelly v. City of Omaha, 813 F.3d 1070, 1075 (8th
Cir. 2016) (“A plaintiff who sues public employees in their official, rather than individual,
capacities sues only the public employer....”). Accordingly, Plaintiff’s claim against Defendant
Yaakub is a claim against the municipality that employs him, Town and Country, Missouri.
       To state a claim against a municipality or a government official in his official capacity, a
plaintiff must allege that a policy or custom of the government entity is responsible for the
alleged constitutional violation. See Monell v. Dep’t of Social Services, 436 U.S. 658, 690-91
(1978); see also Soltesz v. Rushmore Plaza Civic Ctr., 847 F.3d 941, 947 (8th Cir. 2017).
Because Plaintiff has not pled any municipal policy or custom connected to the allegedly
excessive use of force against him, his claim against Officer Yaakub must be dismissed.


                                                  4
   Case: 4:21-cv-00159-SEP Doc. #: 5 Filed: 08/31/21 Page: 5 of 6 PageID #: 42




        B.      Case will be stayed under Wallace v. Kato.
        In Wallace v. Kato, the United States Supreme Court held that the statute of limitations
on a § 1983 claim seeking damages for false arrest in violation of the Fourth Amendment, where
the arrest is followed by criminal proceedings, begins to run at the time the claimant is detained
pursuant to legal process. Wallace, 549 U.S. at 397. The Court observed that “[f]alse arrest and
false imprisonment overlap; the former is a species of the latter.” Id. at 388. It further instructed
that where a “plaintiff files a false arrest claim before he has been convicted . . . it is within the
power of the district court, and in accord with common practice, to stay the civil action until the
criminal case or the likelihood of a criminal case is ended.” Id. at 393-94. Otherwise, the court
and the parties are left to “speculate about whether a prosecution will be brought, whether it will
result in conviction, and whether the impending civil action will impugn that verdict, all this at a
time when it can hardly be known what evidence the prosecution has in its possession.” Id. at
393 (internal citation omitted).
        Plaintiff asserts claims for false arrest, false imprisonment, and malicious prosecution in
the instant § 1983 action, and his claims are based on the same facts and circumstances that gave
rise to his arrest and the pending state criminal charges. Plaintiff’s claims in this case relate to
rulings that “will likely be made in [the] pending or anticipated criminal trial.” Wallace, 549 U.S.
at 393. As such, the principles underlying Wallace v. Kato dictate that further consideration of
Plaintiff’s § 1983 claims should be stayed until the underlying criminal matter has been resolved
through criminal appeals as well as post-conviction proceedings. See, e.g., Cook v. Desoto Police
Dep’t Unknown Three, 2020 WL 3893025, at *2 (E.D. Mo. July 10, 2020) (staying § 1983 case
alleging illegal seizure, false arrest, false imprisonment, and excessive force under Wallace v.
Kato); Vonneedo v. Dennis, 2017 WL 5904005, at *2 (E.D. Mo. Nov. 30, 2017) (staying § 1983
case alleging unconstitutional search and seizure under Wallace v. Kato).
        Additionally, a stay or abstention is appropriate until resolution of the criminal matter
because a prisoner may not recover damages in a § 1983 suit where the judgment would
necessarily imply the invalidity of his conviction, unless the conviction or sentence has been
reversed, expunged or called into question by issuance of a writ of habeas corpus. See Heck v.
Humphrey, 512 U.S. 477, 486-87 (1994); Schafer v. Moore, 46 F.3d 43, 45 (8th Cir. 1995); see,


                                                   5
   Case: 4:21-cv-00159-SEP Doc. #: 5 Filed: 08/31/21 Page: 6 of 6 PageID #: 43




e.g., Edwards v. Balisok, 520 U.S. 641, 648 (1997) (applying rule in § 1983 suit seeking
declaratory relief).
        Accordingly,
        IT IS HEREBY ORDERED that Plaintiff’s Motion for Leave to Proceed In Forma
Pauperis (Doc. [2]) is GRANTED.
        IT IS FURTHER ORDERED that all proceedings in this case are STAYED pending
final disposition of appellate and post-conviction proceedings relating to Plaintiff’s criminal
cases of State v. Ross, Case No. 20SL-CR02488 (21st Judicial Circuit, St. Louis County Court)
and City of Town and Country v. Ross, Nos. 2096-MU00052 and 2096-MU00054 (Town and
Country Municipal Court).
        IT IS FURTHER ORDERED that Plaintiff shall notify the Court in writing of the final
disposition of the criminal charges and appellate and post-conviction proceedings pending
against him State v. Ross, Case No. 20SL-CR02488 (21st Judicial Circuit, St. Louis County
Court) and City of Town and Country v. Ross, Nos. 2096-MU00052 and 2096-MU00054 (Town
and Country Municipal Court).
        IT IS FURTHER ORDERED that this case is ADMINISTRATIVELY CLOSED
pending final disposition of the appellate and post-conviction proceedings related to the criminal
charges pending against Plaintiff in State v. Ross, Case No. 20SL-CR02488 (21st Judicial Circuit,
St. Louis County Court) and City of Town and Country v. Ross, Nos. 2096-MU00052 and 2096-
MU00054 (Town and Country Municipal Court). This case may be reopened by Plaintiff’s filing
of a motion to reopen the case after such final dispositions.
        IT IS FINALLY ORDERED that Plaintiff’s claim for excessive force against
Defendant Officer Yaakub is DISMISSED.
        A separate Order of Partial Dismissal shall be entered with this Memorandum and Order.
        Dated this 31st day of August, 2021.




                                                  SARAH E. PITLYK
                                                  UNITED STATES DISTRICT JUDGE


                                                 6
